Cole, J.-
i. vjractioe vbbmeootot: equity. This is a suit in equity, properly triable and was tried by the first method of trying equity issues. On the appeal to this court it is to be tried, de novo, upon the evidence; and, of course, in such cases we mnst have all the evidence used in the trial below, and none other. In this case we have nothing whatever to show that we have all the evidence. The counsel for appellants do not even state or claim in their abstract that it is an abstract of all the evidence; while the counsel fo# appellees affirm that it is not an abstract of all, and insist upon that point here. There is contained in the abstract a statement of an agreement by counsel, made before the trial below, that either party might (upon the argument) read as evidence copies of any records applicable to the issues. No such records are afterwards referred to in the abstract, nor -is it stated that none such were used.
____ abstract. Counsel for appellant’should at least state that they have furnished an abstract of all the evidence. If this is not properly controverted, it will be accepted as true. If it is thug controverted, then appellant should furnish an abstract of the certificate of the clerk or judge, *392showing what evidence was used in the trial below, and if the abstract furnished covers it all, it will be accepted, unless an amended or controverting abstract is furnished by the other party.
Because we have nothing to show that we have an abstract of all the evidence used on the trial below, the judgment must be
Affirmed.